UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6888


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TOMMIE RAYMOND THOMAS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:03-cr-00173-GCM-1)


Submitted:   August 27, 2015                 Decided:   September 1, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tommie Raymond Thomas, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tommie      Raymond      Thomas   appeals      the      district      court’s    text

order     denying      his    motion   to       alter   the        order    transferring

jurisdiction to the Northern District of Texas, pursuant to 18

U.S.C. § 3605 (2012).            We have reviewed the record and find no

reversible error.             Accordingly, we affirm.                United States v.

Thomas,    No.   3:03-cr-00173-GCM-1            (W.D.N.C.      May    7,    2015).      We

dispense     with      oral    argument     because          the    facts    and     legal

contentions      are    adequately     presented        in    the    materials     before

this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                            2